I dissent from the judgment and the law announced, for the reason that this court has no jurisdiction to review, affirm, modify, or reverse the judgment of a court of common pleas, except upon error to the Court of Appeals. Where, therefore, a bill of exceptions has been revised or corrected for the first time after it has reached this court, it is not the bill of exceptions upon which the Court of Appeals based its judgment, and the review by this court of the judgment upon such amended or corrected bill of exceptions is not a review of the judgment of the Court of Appeals, but is a direct review of the judgment of the court of common pleas, and requires an assumption of jurisdiction by this court that has not been conferred upon it by the Constitution of Ohio.
JONES and MATTHIAS, JJ., concur in the dissenting opinion. *Page 166